This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LOS ALAMOS NATIONAL BANK,

 3          Plaintiff-Appellee,

 4 v.                                                     NO. 34,342

 5   ESTATE OF WAYNE M. JOHNSON,
 6   DECEASED; UNKNOWN HEIRS, DEVISEES
 7   AND LEGATEES OF WAYNE M. JOHNSON,
 8   DECEASED; ESTATE OF LUCILLE G.
 9   JOHNSON, DECEASED; UNKNOWN HEIRS,
10   DEVISEES AND LEGATEES ESTATE OF
11   LUCILLE G. JOHNSON, DECEASED;
12   CURTIS JAY LOMBARDI; JOHN DOE AND
13   JANE DOE (TRUE NAMES UNKNOWN),
14   TENANTS, IF ANY,

15          Defendants,

16 v.

17 CHRIS LOMBARDI,

18          Defendant-in-Invention-Appellant.

19 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
20 Nan G. Nash, District Judge

21 Hinkle Shanor LLP
22 Nancy S. Cusack
23 Albert Pitts
 1 Santa Fe, NM

 2 for Appellee

 3 Chris Lombardi
 4 Albuquerque, NM

 5 Pro Se Appellant

 6                          MEMORANDUM OPINION

 7 ZAMORA, Judge.

 8   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 9 proposed summary disposition. No memorandum opposing summary dismissal has

10 been filed and the time for doing so has expired. DISMISSED.

11   {2}   IT IS SO ORDERED.


12                                            _______________________________
13                                            M. MONICA ZAMORA, Judge


14 WE CONCUR:


15 ______________________________
16 RODERICK T. KENNEDY, Judge


17 ______________________________
18 TIMOTHY L. GARCIA, Judge


                                          2